 MISSOURI BOILER AND SHEET IRON WORKS319and Vicinity,the Respondent has engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a) (3) ofthe Act.3.By the said acts, thereby contributing illegal assistance and support toNewspaper and Mail Deliverers'Union of New York andVicinity,the Respondenthas engaged in, and is engaging in, unfair labor practices within the meaning ofSection 8(a) (2) of the Act.-4.By executing and continuing in full force and effect its contract of October25, 1948, with Newspaper and Mail Deliverers'Union of New York andVicinity,thereby contributing assistance and support to the said labor organizationthrough the illegal provisions of the said contract,the Respondent has engagedin, and is engaging in, unfair labor practices within the meaning of Section 8(a) (2) of the Act.5.By the said acts, theRespondent has interfered with, restrained,and coercedits employees in the exercise of the rights guaranteed in Section 7 of the Act,and has thereby engaged in,and is engaging in, unfair labor practices withinthe meaning of Section 8 (a) (1) ofthe Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and(7) of the Act.[Recommended Order omitted from publication in this volume.]MIssouni BOILER AND SHEET IRON WORKSand J.E. RUSSOMINTERNATIONALUNION OFOPERATING ENGINEERS,LOCAL 474, AFLand J.E.RUSSOM.CasesNos. 10-CA-816 and 10-CB-58.February 16,1951Decision and OrderOn October 13, 1950, Trial Examiner George A. Downing issuedhis Intermediate Report finding, as is set forth more fully in the copyof the Report attached hereto, that neither of the Respondents hadengaged inthe unfair labor practices with which each was respec-tively charged in the complaint, and recommending that the complaintbe dismissed in its entirety.Thereafter, the General Counsel filedexceptionsto the Intermediate Report and a supporting brief.The Board I has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theexceptionsand briefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer,with the following additions and modifications.The General Counsel's exceptions go only to the Trial Examiner'sdismissalof the 8 (a) (3) and (1) allegations of the complaint. It'Pursuant to the provisions of Section 3 (b) of the Act the Board has delegated itspowers in connection with this case to a three-member panel[Chairman Herzog andMembers Reynolds and Murdock].93 NLRB No. 21. 320DECISIONSOF NATIONALLABOR RELATIONS BOARDis the General Counsel's position, as expressed in his brief in supportof exceptions, that the Respondent Company is chargeable with aviolation of Section 8 (a) (1) and (3) of the Act because: (1) It ad-hered to a policy which, in operation, "deprived job applicants of thepossibility of employment unless they became members of [the Re-spondent Union] and were referred to the company in response to arequest made to that Union"; and (2) its belief that Russom was not"referred" by the Respondent Union for an available job caused it,in accord with the alleged "policy," to refuse Russom employment.We find no merit to these exceptions, for, like the Trial Examiner,we are convinced from a review of the record as a whole that thefactual premises upon which such exceptions rest are not supportedby a preponderance of the evidence.As is noted by the Trial Examiner, and as was conceded by theGeneral Counsel during the hearing, the record does not establish the,existence of any contractual undertaking by the Respondent Com-pany, written or oral, either to hire only members of the RespondentUnion, or to hire only such persons as the Respondent Union "re-ferred" to it for employment. 2Nor does the record affirmatively es-tablish the adoption and application of an extracontractual "policy"by the Respondent Company to that effect.'That, as the GeneralCounsel notes, the Respondent Company made use of the RespondentUnion's "employment agency" facilities, and actually hired, on mostoccasions, such applicants as were referred to it by the RespondentUnion, is not sufficient proof of the existence of the alleged "policy,."Nor is such use by an employer of union employment facilitiesper seindicative of hiring practices restraining or interfering with rightsguaranteed employees under the Act. ARespondent's general hiring practices, as reflected by this record, donot sustain the 8 (a) (3) allegations of the complaint.The state of the record with respect to the circumstances surround-ing Russom's application for employment likewise is such that, likethe Trial Examiner, we cannot predicate upon it a discriminatory, re-fusal-to-hire finding within the meaning of Section 8 (a) (3). Thus,an over-all appraisal of what occurred in connection with Russomshows, at the most, that, although Russom might have believed, becauseof Humphries' statement to him, that he could not obtain employmentwithout referral from the Respondent Union, his failure to obtain'CfDaniel Hamm Drayage Company,Inc.,84 NLRB 458.3we need not and do not here decide whether and under what circumstances we wouldsustain alleged violations of Section 8 (a) (1) or 8(a) (3) of the Act upon'a recordshowing that an employer uniformly utilized union referral as a method of obtainingemployees.Suffice it to say that, as we have noted above,the record in this case doesnot establish the existence of a factual situation requiring the legal test thus sought bythe General Counsel.4CfNorthern Indiana Public Service Company,91 NLRB 172. MISSOURI BOILER AND SHEET IRON WORKS321employment did not in fact have any connection with the Union. Onthe contrary, the record indicates that if such union "referral" had infact been a condition imposed by the Respondent Company for award-ing employment, it was Russom, rather than Kilpatrick, who would''-have been employed. 5For all the foregoing reasons, and in view of the absence of excep-tions to the Trial Examiner's disposition of the 8 (b) (2) and 8 (b)(1) (A) portions of the complaint, we hereby adopt the Trial Ex-aminer's recommendation that the complaint be dismissed in itsentirety.It is so ordered.Intermediate Report and Recommended OrderMr. John C. Carey, Jr,for the General Counsel.Mr. E. Ormonde Hunter,ofAnderson, Connerat, Dunn and Hunter,Savannah,Ga, andMr. L. Jo/tn Weber,of St. Louis, Mo, for the Respondent Company.'Mr. A.TV.Dowell,of Savannah, Ga, for the Respondent Union.Mr.'Robert J. Swords,of Savannah, Ga., for J. E. Russom.STATEMENT OF THE CASEUpon separate charges filed on August 30, 1949, by J. E. Russom against Mis-souri Boiler and Sheet Iron Works, herein called Missouri and the Company,and International Union of Operating Engineers, Local 474, AFL, herein calledthe Union, the General Counsel of the National Labor Relations Board, hereincalled the General Counsel and the Board, respectively, by the Regional Director-for the Tenth Region (Atlanta, Georgia), issued on July 21, 1950, an order-consolidating said cases and a consolidated complaintThe complaint allegedthat the Company had engaged in unfair labor practices affecting commercewithin the meaning of Section S (a) (1) and (3) and Section 2 (6) and.(7) of the National Labor Relations Act, as amended, 61 Stat 136, herein-called the Act, -and that the Union had engaged in unfair labor practicesaffecting commerce within the meaning of Section 8 (b) (1) and (2) and Section2 (6) and (7) of the Act.With respect to the unfair labor practices, the complaint alleged in substancethat on or about March 1, 1949, the Company and the Union enteied into an_agreement under which the Company would employ as operating engineers inall its building and construction work only members of the Union referred to,it. by the Union ; that pursuant to said agreement the Company had followedthe practice since March 1, 1949, of employing as operating engineers only mem-bers of the Union referred to it by the Union ; that thereafter the Union referredto the Company for employment as operating engineers only members of theUnion; that on May 16, 1949 (as amended orally at the hearing), J. E. Russomapplied to the Company for employment as an operating engineer on its con-struction operation at Savannah, Georgia ; that the Company failed and refusedGWe do not agree with the implication of the Trial Examiner that Humphries' state-ment to Russom that the latter would not be hired without a referral card, is, as a matterof law, not attributable to the Respondent Company, because of any lack of express au-thority of Humphries to bind the Company.Although we would normally hold such astatement to be coercive, we do not believe, in view of its isolated nature in a context of-activity not found to be violative of the Act, and the Respondent's policy of not requiringa referral card, that it would effectuate the policies of the Act as a whole, to issue an 8,(a) (1) order predicated upon this statement alone943732-51-22 :322DECISIONS OF NATIONAL LABOR RELATIONS BOARDto employ Russom because of the aforesaid agreement and practices and inCorder to encourage membership in the Union ; and that the Union caused and;attempted to cause the Company to discriminate against Russom as aforesaid.The Respondents filed separate answers.The Union made a general denialof all allegations of the complaint.The Company specifically denied that ithad any agreement or understanding of whatever nature with the Union rela-tive to the employment of operating engineers and denied the commission of-any unfair labor practices.Pursuant to notice a hearing was held at Savannah, Georgia, on August 21,1050, before George A. Downing, the undersigned Trial Examiner duly desig-nated by the Chief Trial Examiner. All parties were represented by counsel ;allwere afforded full opportunity to be heard, to examine and cross-examine-witnesses, and to introduce evidence relevant to the issues.At the conclusionof the General Counsel's case, the Company moved for a dismissal of the-complaint as to it; the motion was denied.At the conclusion of the hearing-the Company renewed its motion, and ruling thereon was reservedSaid mo-tion is disposed of by the findings and conclusions hereinafter stated.The-partieswere also afforded an opportunity to make oral argument and to file,briefs and proposed findings of facts and conclusions of law.Oral argumentswere made by all parties except the Union. Briefs have been received from,the Respondents and have been consideredUpon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANY-Missouri Boiler and Sheet Iron Works is a Missouri corporation with itsprincipal office and plant at St. Louis, Missouri, where it is engaged in thefabrication and erection of steel products for industrial plants.During theyear prior to the filing of the complaint the Company purchased steel and otherraw materials valued in excess of $250,000, approximately 75 percent of whichoriginated outside the State of Missouri and was shipped in interstate commerceto the St. Louis plant.During the same period the Company sold finishedproducts and rendered services valued in excess of $1,000,000, approximately25 percent of which represented products shipped to and services rendered forcustomers outside the State of Missouri.During times material to the issues herein, the Company was engaged atSavannah, Georgia, in the installation and erection of a steel stack for SavannahElectric and Power Company. In the course and conduct of that construction.operation, in or around March 1949, the Company fabricated and transporteda steel stack valued in excess of $14,000 to Savannah, Georgia, from points.outside the State of Georgia.The Company rendered services to said SavannahElectric and Power Company valued in excess of $9,000 by installing and erectingthe aforesaid steel stack in Savannah.On these facts it is hereby found that the Company is engaged in commercewithin the meaning of the Act. Cf.Precast Slab and Tile Co.,88 NLRB 1237.II.THE LABOR ORGANIZATION INVOLVEDInternationalUnion of Operating Engineers, Local 474, AFL, isa labor organ-ization admitting to membership employeesof the Company. MISSOURI BOILER AND SHEET IRON WORKSIII.THE UNFAIR LABOR PRACTICES323A. Introduction; preliminary issuesFrom April 18 to July 9, 1949, the Company was engaged in the erection of.a steel stack on the roof of the powerhouse of the Savannah Electric Light andPower Co., at Savannah, Georgia.The stack was the draft stack for a newboiler which was being installed by Stone & Webster Engineering Co., for whomthe Company was a subcontractor.Another subcontractor on the main projectwas Combustion Engineers.Missouri employed from 7 to 12 employees, oneof whom was an operating or hoisting engineer, and the remainder, boiler-makers.The Company was a party to a contract with the Boilermakers Union (Inter-national Brotherhood of Boilermakers, Iron Shipbuilders and Helpers of Amer-ica) under which it agreed to employ as boilermakers and helpers men whowere referred by that union.There is no issue in the present proceeding con-cerning the validity of that agreement nor of the employment practices there-under.It did not cover the operating engineers' job, and the-Company did nothave, with the Respondent Union nor with any one else any agreement, oralor written, that it would employ on the latter job only members of the RespondentUnion or of any other union'The Savannah project had been set up and begun on April 18 under theimmediate supervision of Fred E. Schaeffer, the Company's vice president incharge of field operations, who had hired the original crew, including James E.Lovejoy as erector or field superintendent.Lovejoy took over the supervisionof the project upon Schaeffer's return to the home office on April 25. Schaefferdid not return to the project, and his only knowledge of the subsequent eventswas based on reports from Lovejoy, who served until May 24, which was afterthe alleged refusal to hire Russom.Immediately under the field superintendent was the position of foreman or"lead mechanic,"' which was held by M. D. Jenkins until May 3 and by AlfredHumphries thereafter.A preliminary issue is whether Humphries during histenure as foreman qualified as a supervisor within the meaning of the Act.The evidence is in conflict.The Boilermakers' contract provided that leadmechanics were not understood to be supervisors "within the accepted meaning,of that term." 3Schaeffer testified similarly to the effect that the lead mechanicswere not supervisors and that sole supervisory authority over the job wasvested in the field superintendent or erector.However, Schaeffer had no per-sonal knowledge of the manner of job performance during Humphries' tenure.-Neither the contract nor Schaeffer's testimony can, therefore, be determinativeof Humphries' status, which must be revolved in the light of the evidence asto the actual manner in which Humphries performed, and was permitted toperform, his duties.Those circumstances are disclosed mainly by the testimony of Humphriesand Lovejoy. It is clear that Lovejoy exercised immediate and general super-vision of the project, and that he transmitted through Humphries orders andiThe General Counsel conceded at the hearing that there was no evidence of any oralor written agreement between Respondents and stated that he was relying on a custom orpractice.2Though the term "lead mechanic" was used in the contract between the Company andthe Boilermakers Union and by the witness, Schaeffer, who testified by deposition ; thewitnesses at the hearing consistently used the term"foreman."3However, another clause provided that where six or more men were employed on a job,the lead mechanics should "not work with the tools,but [should]act in an instructivecapacity." 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDdirections as to many details of the erection project; and it is undisputed, thatonly Lovejoy had authority to hire and discharge the men on the job. It is alsoclear,however, that Humphries had, and exercised, authority effectively torecommend the hiring and firing of employees and that he also responsiblydirected the employees in making job assignments and transfers.Humphriesso testified.Lovejoy did not deny Humphries' testimony, but testified thatonly he had therightto hire and fire and that when anyfinalaction was takenin hiring and firing men, he did it himself.Under the foregoing circumstances it is concluded and found that Humphriesduring his tenure as foreman qualified as a supervisor within the meaning ofSection 2 (11) of the Act.B.Main events and issuesAs has been found, the General Counsel disclaimed, and the evidence failed,to establish, the existence of any contract or agreement between the Respondents.as alleged in the complaint.Neither does the evidence establish that any cus-tom or practice existed as claimed.Certainly there was none generally as toallof the Company's building and construction work ; nor does the evidence estab-lish a custom or practice on the Savannah job. The evidence shows only thefollowing :When starting a construction project.' the Company would call on the Boiler-makers Union to furnish competent men for the boilermaker jobs, pursuant to itscontract with that union.To fill the single job of hoisting or operatingengineer,it usually (though not always) requested the job steward for suchengineersunion as served the general contractor and other subcontractors on the mainproject to refer to it qualified men for employment. It had followed that practicebecause its field superintendents were usually strangers in the community, un-familiar with a source of supply and with the qualifications of local applicantsand because it had found the job steward on the main project to be ordinarilya reliable source for supplying operating engineers."However,there was no,agreement or understanding that the Company would employ only members ofsuch union or only applicants referred by its job steward.Nor was there anyunderstanding or requirement that an applicant should furnish clearance by wayof referral cards or other identification from the union,'The foregoing practice was followed on the Savannah job.Respondent Unionrepresented the hoistingengineersof Stone & Webster and of the subcontractor,Thesefindings are based on the testimony of Schaefferand Lovejoy,which are in-record.To the extent that Humphries'testimony is directlyor byinference in conflict,ithas not been credited.Humphriesadmittedthat neitherLovejoynor any one elsehad informed him what system Respondent would follow in fining hoisting engineers,and Humphries'testimony was based on his conclusion that sinceRespondenthad a con-tractwith theBoilermakers,the jobwas a"union job," and thatsuch fact requiredRespondent to follow a hiring procedure in obtaining engineers corresponding to thatfollowed in the case of boilermakers5There wereno contacts,so far as is shown by the evidence,with the union s businessagents or other officers.6Humphries admitted on cross-examinationthat astranger in Savannahcould hopeto locatean experienced hoisting engineer only by contacting the local of the Operating-Engmeers.'Lovejoyadmitted that he assumed that men so referred wereprobablymembers ofthe referring union,but testified that heput no inquiries to the applicants,requested no,ieferial cards, and required the showing of no credentials.'McDonald,Smith,Kilpatrick,and Russom were all membersof theOperating Engineers.Lovejoyand Schaefferboth testifiedto instanceswhere the Companyhad hired ashoisting engineers men who were not union members,and Lovejoytestifiedthat he hadhired as many as 25 or 30 men who had not been referred by the job steward. MISSOURI BOILER AND SHEET IRON WORKS325Combustion Engineers, on the main project. Schaeffer had, on or about April21 or 22, requested the job steward on that project to refer to him a qualified manfor the stack jobThe steward complied, and Schaeffer hired William Mc-Donald on April 25.McDonald was discharged on May 12, because he hadallowed a load of materials to fall.Thereupon Lovejoy requested Cribbs, whowas then job steward, to refer another hoisting engineer.As a result, Lovejoyhired Jonathan Smith on May 13. Smith was discharged on the same day,also because he had allowed a load to drop;and Lovejoy again requested Cribbsto refer an engineer.'This led to the Russom episode, the evidence as to which is, in certain respects,somewhat confusing and incomplete.Russom, Cribbs, and Humphries testifiedfor the General Counsel, and Lovejoy and J. W. Smith for the Respondents.Cribbs' testimony is that he called the local's office and in the absence of J. W.Smith, business agent, talked with Smith's secretary.The secretary informed-him that there was only one steam operator on the waiting list ° and gave himRussom's telephone number.Cribbs then called Russom's wife and told her toinform Russom that he should be in the next morning. Later, remembering that.itwas Friday, Cribbs toldMrs. Russomthat Russom need not report untilMonday.Cribs also told her that Russom would not hav eto have a referral card.because Lovejoy had not asked for any and had not asked for a union man.Cribbs went to the union office on Saturday and told Smith what he had done.Smith informed him that there were other members on the waiting list ahead ofRussom, that for that reason he would not be able to give Russom a referral card,but that Russom might, if he wished, apply for work and be hired without it.Cribbs testified that he stayed on at the union office on Saturday for the purposeofmeeting Russom and giving him the message, but that Russom, who wasreturning from Daytona Beach, did not come in.Smith confirmed Cribbs' testimony as to their conversations on Saturday con-cerning Russom.Smith explained that since Russom had already been notifiedby Cribbs to appear he felt the secretary's mistake should be permitted to stand,although it meant bypassing the usual procedure under which he referred theman whose name was at the head of the list. Smith had, therefore,requested'Cribbs to explain to Russom why he was unable to issue a referral card and thatRussom might go to work without one.Russom testified that he went to the job about 7: 30 Monday morning ; thatCribbs came to the gate and told him that he did not think that Russom wouldneed a referral card or that he could get one later and that when someone,whom Russom assumed to be Lovejoy, came in, "he would see me and get me,on the job."Humphries later came up, inquired if Russom had a referral cardand when he replied in the negative Humphries said, "I don't know about yougoing to work until you get a referral card."Russom replied that that couldprobably be straightened out.Russom testified further that around 10 minutes of 8, Cribbs brought upLovejoy 10 and Henderson, one of whom inquired if he had a referral card.Whenhe replied in the negative, either Lovejoy or Henderson expressed uncertainty8Cribbs testified that only one request was made of him by Lovejoy.Lovejoy's testi-mony,which was corroborated by Humphries, is credited.°The Union maintained a "loafing list"of unemployed members, whose rank thereon-was governed by the length of unemployment.10 Russom's identificationof Lovejoywas somewhat uncertain.His testimony was fur-ther weakened by his inability to state whether it was Lovejoy or Henderson who madeShe various statements and the alleged telephone call to Smith now to be referred to. 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhether Russom should go to work without one."Russom then requested "oneof them" to call Smith and "one of them" left to do so and came back and reportedthat Smith had stated that he would not give Russom a referral card.Russomthen stated that he did not want to go to work without being cleared by theUnion and by the Company and that he thereupon left to see Smith at the unionoffice.There is no evidence, however, that Russom actually saw Smith or hadany conversation with him.Humphries testified that Russom reported on Monday morning and askedhim about the job ; that he inquired whether Russom had been sent by the Union;and that when Russom replied in the negative he informed Russom that "wecouldn't use him."Humphries also testified that Lovejoy had told him earlythat morning that arrangements had been made to get Leonard C. Kilpatrickfrom Henderson (the erector on the Combustion Engineers job), and Humphrieswas under the impression that Kilpatrick had been hired and had already startedtowork before his conversation with Russom.Humphries admitted that hewas without authority to make the statements which he had made to Russom,and he did not explain why he had done so in the face of Lovejoy's statementthat Kilpatrick was taking the job.Humphries also testified that Kilpatrickhad got the job through Lovejoy and Henderson, and that so far as he knewCribbs was not involved in the transfer.Cribbs testified that he did not see Russom until about 9 a. in., on Mondaymorning, and that Lovejoy had already gotten, or had made arrangements to get,Kilpatrick from Henderson.He testified that so far as he knew Russom failedto get the job only because "they had got somebody else," and that neitherLovejoy, Henderson, nor anyone else, had sought through him union approvalof Kilpatrick.However, he testified that during the previous week and before-either McDonald or Smith was fired, Henderson had inquired whether "it wouldbe ok to loan Mr. Kilpatrick to Mr. Lovejoy, so that he could get him back whenhe got through if he needed him."Smith denied that anyone had called him Monday about Russom and deniedthat he was consulted by anyone about Kilpatrick's transfer."He testifiedfurther that he had assumed Russom had taken the job and did not learn other-wise until a week or two later.Lovejoy denied engaging in or hearing any of the conversations testified to,by Russom, denied that he called Smith, denied knowing that Russom had ap-plied for employment until informed of the filing of the charges, and testifiedthat he had never seen Russom before the hearing.Lovejoy further testified that after he fired Jonathan Smith on Friday, herequested Cribbs to refer another competent hoisting engineer.Cribbs ques-tioned his right to fire Smith and Lovejoy informed Cribbs that Smith hadalready been fired and that if Cribbs did not want to furnish a man, he wouldseek a man of his own desire for Monday morning.Lovejoy testified further that :On Monday morning is when Kilpatrick came over and told me he wasgoing to run the hoist. I didn't ask him who had told him to come over, oranything ; where he assumed that from I don't know. But I did know fromprevious conversation with Mr. Henderson that Mr. Kilpatrick was a reliable11Russom also testified that Cribbs had participated in the discussion with Lovejoyand Henderson ; that Cribbs had said he thought it would be all right for Russom to go towork without a referral card, but that "Henderson and Lovejoy didn't know."12Kilpatrick was currently employed, and his name was,therefore, not on the referrallist. MISSOURI BOILER AND SHEET IRON WORKS327engineer.So, so long as I knew I was getting a man on the rig that was-reliable I didn't pursue it further as to where he came from or his reasons'3Lovejoy testified that Kilpatrick had reported at 8 a. in. and was put to work.at that time.The chief conflict in the testimony relates to the alleged conversation testifiedto by Russom with Lovejoy and Henderson. The incident and the conversationswere flatly denied by Lovejoy.Russom's uncertain identification of Lovejoyand his inability to state which of the participants in the alleged conference had',made the various statements and the telephone call he testified to, plus Smith'sdenial of having received such a call and Cribbs' failure to corroborate Russomthat a call was made, all militate against the adoption of Russom's version ofthe incident.It is, therefore, found that Lovejoy was not present and that hemade none of the statements testified to by Russom.If, then, such an incident occurred, there is no evidence that anyone partici-pated who had authority to bind theCompany.And insofar as theUnionwasconcerned, Russom admitted that Cribbs had agreed that he might take the job-without a referral card.Furthermore, there is no evidence that Kilpatrick wasreferred to the Company by the Union or that either Cribbs or Smith had anyhand in effecting his transfer from Combustion Engineers.C. Concluding findingsInsofar as the complaint against the Union is concerned, to state the evidence-or the lack of it-is to decide the case.Thus there is no showing on the recordthat the Unioncaused or attempted to causethe Company to discriminate againstRussom.The record is devoid of evidence that the Union resorted to pressureor coercion of any kind, or even to persuasion Instead, the entire initiativeand impetus came from the Company, which to serve its own convenience volun-tarily sought out the job steward on the main project and requested the referralof qualifletbengineers.The steward's compliance was without seeking or obtain-ing any agreement, commitment, or understanding that the Company wouldhire only applicants referred by the Union"Of.Northern Indiana PublicService Company,91 NLRB 172. Nor does the evidence establish that the Unionhad any hand in referring Kilpatrick to the Company and that it did so to fore-stallRussom's application.In brief, the evidence does not establish a violation of Section 8 (b) (2).Thederivative Section 8 (b) (1) allegations also fall. It is, therefore, concluded'and foundthat the Union did not engage in unfair labor practices as chargedin the complaint.The complaint against the Company is not substantially more difficult ofdecision.Though the Company sought to obtain competent engineers throughthe job steward on the main project, its use of the steward was as a source ofskilled labor not otherwise easily procurable. Its voluntary seeking of men,through the Union was without commitment or agreement to hire only unionmen.Cf.Northern Indiana Public Service Company, supra.Though the Com->s Lovejoy's testimony as to the circumstances of Kilpatrick'shiringwas far fromcandid.It is inconceivable that Lovejoy would have hired Kilpatrick off the CombustionEngineers'jobwithout first clearing with Henderson.Humphries and Cribbs testifiedthat Lovejoy admitted having done so, and their testimony is credited.14 In the absence of a contractual obligation,the Union had not considered it necessaryto follow its normal procedure of referring formally by card from the top of the waitinglist.Because of that fact and because of the secretary's error,Smith had acquiesced inCribbs' referral of Russom. '328DECISIONS OF NATIONAL LABOR RELATIONS BOARDpany could and did assume that the job stewards would refer only union mem-bers, its complete independence was demonstrated by the frequent instances in-which it had hired nonunion men, as well as by Lovejoy's statement to-Cribbsat the time of the Jonathan Smith discharge.The Company was, of course, without knowledge of Cribbs' efforts to procure=Russom or of the Cribbs-Smith conversations relating thereto.Nor would suchknowledge, if inferred, affect the result, since Smith had agreed that Russommight take the job and Russom admitted that Cribbs had so informed him.'Though the Kilpatrick hiring occurred under suspicious circumstances, there isno evidence that the Union inspired it or that Lovejoy effectuated it for the pur-pose of encouraging membership in the Union.Humphries' unexplained and unauthorized statements to Russom do not estab-lish that Russom was being denied employment.That conclusion is supportedby the following alternative circumstances : First, as is shown by Russom'stestimony, he understood that Lovejoy was the one who would actually placehim on the job, and he expressed to Humphries his expectation of straighteningout the matter of the referral card. Second, the preponderance of the evidenceis that Kilpatrick's transfer had been arranged, if not actually consummated,before Russom applied for the jobThird, though the Union was willing for_Russom to take the job without a referral card and though no one representingthe Company had refused to hire him without one, Russom admitted that hedeclined to consider employment without first obtaining a referral card from theUnion, and that he left to seek out Smith.In sum, whatever view is taken of the confused happenings which followedRussom's appearance, it cannot be said that more than a suspicion has beenshown that the Company's refusal to employ Russom was discriminatorilymotivatedBut "a violation of the Act cannot be established on `suspicion.alone' and in the absence of a `preponderance of evidence to show that Respond-ent was [unlawfully] motivated' "Strachan Shipping Company,87 NLRB 431,citingPunch d Judy Togs, Inc.,85 NLRB 499. And seeThe Texas Pompaivg,80NLRB 862. The General Counsel has not here carried the burden of proof of,establishing that the Company was illegally motivated in refusing to hire Russom,W. C. Nabors Company,89 NLRB 538; and it is therefore found that the Companyhas not engaged in unfair labor practices as alleged in the complaint.Itwill, therefore, be recommended that the complaint be dismissed in itsentirety.Upon the basis of the foregoing findings of fact and upon the entire record-in the case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Missouri Boiler and Sheet Iron Woiks is engaged in commerce within themeaning of Section 2 (6) of the Act.2. International Union of Operating Engineers, Local 474, AFL, is a labororganization within the meaning of Section 2 (5) of the Act.3.Missouri Boiler and Sheet Iron Works has not engaged in unfair labor prac-tices within the meaning of Section 8 (a) (1) and (3) of the Act. InternationalUnion of Operating Engineers, Local 474, AFL, has not engaged in unfair laborpractices within the meaning of Section 8 (b) (1) and (2) of the Act.[Recommended Order omitted from publication in this volume ]